Exhibit 10.83

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement’), effective as of January 1,
2018, by and between Changyou.com Limited, a Cayman Islands company (the
“Company”), and Dewen Chen, an individual (the “Employee”).

1. Definitions. Capitalized terms used herein and not otherwise defined in the
text below will have the meanings ascribed thereto on Annex 1.

2. Employment; Duties.

(a) The Company agrees to employ the Employee in the capacity and with such
responsibilities as are generally set forth on Annex 2.

(b) The Employee hereby agrees to devote his full time and best efforts in such
capacities as are set forth on Annex 2 on the terms and conditions set forth
herein. Notwithstanding the foregoing, the Employee may engage in other
activities, such as activities involving professional, charitable, educational,
religious and similar types of organizations, provided that the Employee
complies with the Executive Employee Non-competition, Non-solicitation,
Confidential Information and Work Product Agreement effective as of January 1,
2018, in the form attached hereto as Annex 3 (the “Employee Obligations
Agreement”) and such other activities do not interfere with or prohibit the
performance of the Employee’s duties under this Agreement, or conflict in any
material way with the business of the Company or of its subsidiaries and
affiliates, including the Company’s variable interest entities. The provisions
of the Executive Employee Obligations Agreement between the Company and the
Employee as in effect prior to January 1, 2018 will continue with full force and
effect with respect to all matters arising with respect to periods through
December 31, 2017. The Employee Obligations Agreement will be effective as of
January 1, 2018 and will have full force and effect on and after such date.

(c) The Employee will use best efforts during the Term to ensure that the

Company’s business and those of its subsidiaries and variable interest entities
are conducted in accordance with all applicable laws and regulations of all
jurisdictions in which such businesses are conducted.

3. Compensation.

(a) Base Annual Income. During the Term, the Company will pay the Employee an
annual base salary as set forth on Annex 2, payable monthly pursuant to the
Company’s normal payroll practices.

(b) Discretionary Bonus. During the Term, the Company, in its sole discretion,
may award to the Employee an annual bonus based on the Employee’s performance
and other factors deemed relevant by the Company’s Board of Directors.

(c) Share Incentive Awards. The Employee will be eligible to participate in any
share incentive programs available to officers or employees of the Company.

 

-1-



--------------------------------------------------------------------------------

(d) Reimbursement of Expenses. The Company will reimburse the Employee for
reasonable expenses incurred by the Employee in the course of, and necessary in
connection with, the performance by the Employee of his or her duties to the
Company, provided that such expenses are substantiated in accordance with the
Company’s policies.

4. Other Employee Benefits.

(a) Vacation; Sick Leave. The Employee will be entitled to such number of weeks
of paid vacation each year as are set forth on Annex 2, the taking of which must
be coordinated with the Employee’s supervisor in accordance with the Company’s
standard vacation policy. Unless otherwise approved by the Company’s Board of
Directors, vacation that is not used in a particular year may only be carried
forward to subsequent years in accordance with the Company’s policies in effect
from time to time. The Employee will be eligible for sick leave in accordance
with the Company’s policies in effect from time to time.

(b) Healthcare Plan. The Company will arrange for membership in the Company’s
group healthcare plan for the Employee and the Employee’s spouse, in accordance
with the Company’s standard policies from time to time with respect to health
insurance and in accordance with the rules established for individual
participation in such plan and under applicable law.

(c) Life and Disability Insurance. The Company will provide term life and
disability insurance payable to the Employee, in each case in an amount up to a
maximum of one times the Employee’s base salary in effect from time to time,
provided however, that such amount will be reduced by the amount of any life
insurance or death or disability benefit coverage, as applicable, that is
provided to the Employee under any other benefit plans or arrangements of the
Company. Such policies will be in accordance with the Company’s standard
policies from time to time with respect to such insurance and the rules
established for individual participation in such plans and under applicable law.

(d) Other Benefits. Pursuant to the Company’s policies in effect from time to
time and the applicable plan rules, the Employee will be eligible to participate
in the other employee benefit plans of general application, which may include,
without limitation, housing allowance or reimbursement and in which, in any
event, will include the benefits at the levels set forth on Annex 2.

5. Certain Representations, Warranties and Covenants of the Employee.

(a) Related Company Positions. The Employee agrees that the Employee and members
of the Employee’s immediate family will not have any financial interest directly
or indirectly (including through any entity in which the Employee or any member
of the Employee’s immediate family has a position or financial interest) in any
transactions with the Company or any subsidiaries or affiliates (including the
Company’s variable interest entities) thereof unless all such transactions,
prior to being entered into, have been disclosed to the Board of Directors and
approved by a majority of the independent members of the Board of Directors and
comply with all other Company policies and applicable law as may be in effect
from time to time. The Employee also agrees that he will inform the Board of
Directors of the Company of any transactions involving the Company or any of its
subsidiaries or affiliates, including the Company’s variable interest entities,
in which senior officers, including but not limited to the Employee, or their
immediate family members have a financial interest.

 

-2-



--------------------------------------------------------------------------------

(b) Discounts, Rebates or Commissions. Unless expressly permitted by written
policies and procedures of the Company in effect from time to time that may be
applicable to the Employee, neither the Employee nor any immediate family member
will be entitled to receive or obtain directly or indirectly any discount,
rebate or commission in respect of any sale or purchase of goods or services
effected or other business transacted (whether or not by the Employee) by or on
behalf of the Company or any of its subsidiaries or affiliates (including the
Company’s variable interest entities), and if the Employee or any immediate
family member (or any firm or company in which the Employee or any immediate
family member is interested) obtains any such discount, rebate or commission,
the Employee will pay to the Company an amount equal to the amount so received
(or the proportionate amount received by any such firm or company to the extent
of the Employee’s or family member’s interest therein).

6. Term; Termination.

(a) Unless sooner terminated pursuant to the provisions of this Section 6, the
term of this Agreement (the “Term”) will commence on the date hereof and end on
December 31, 2020.

(b) Voluntary Termination by the Employee. The Employee may voluntarily
Terminate this Agreement by providing the Company with ninety (90) days’ advance
written notice (“Voluntary Termination”), in which case the Employee will not be
entitled to receive payment of any severance benefits or other amounts by reason
of the Termination other than accrued salary and vacation through the date of
the Termination. The Employee’s right to all other benefits will terminate as of
the date of Termination, other than any continuation required by applicable law.
Without limiting the foregoing, if, in connection with a Change in Control, the
surviving entity or successor to the Company’s business offers the Employee
employment on substantially equivalent terms to those set forth in this
Agreement and such offer is not accepted by the Employee, the refusal by the
Employee to accept such offer and the subsequent termination of the Employee’s
employment by the Company will be deemed to be a voluntary termination of
employment by the Employee and will not be treated as a termination by the
Company without Cause.

(c) Termination by the Company for Cause. The Company may Terminate this
Agreement for Cause by written notice to the Employee, effective immediately
upon the delivery of such notice. In such case, the Employee will not be
entitled to receive payment of any severance benefits or other amounts by reason
of the Termination other than accrued salary and vacation through the date of
the Termination. The Employee’s right to all other benefits will terminate,
other than any continuation required by applicable law.

 

-3-



--------------------------------------------------------------------------------

(d) Termination by the Employee with Good Reason or Termination by the Company
without Cause. The Employee may Terminate this Agreement for Good Reason, and
the Company may Terminate this Agreement without Cause, in either case upon
thirty (30) days’ advance written notice by the party Terminating this Agreement
to the other party and the Termination will be effective as of the expiration of
such thirty (30) day period. If the Employee Terminates with Good Reason or the
Company Terminates without Cause, the Employee will be entitled to continue to
receive payment of severance benefits equal to the Employee’s monthly base
salary in effect on the date of Termination for the shorter of (i) six (6)
months and (ii) the remainder of the Term of this Agreement (the “Severance
Period”), provided that the Employee complies with the Employee Obligations
Agreement during the Severance Period and executes a release agreement in the
form requested by the Company at the time of such Termination that releases the
Company from any and all claims arising from or related to the employment
relationship and/or such Termination. Such payments will be made ratably over
the Severance Period according to the Company’s standard payroll schedule. The
Employee will also receive payment of a bonus for the remainder of the year of
the Termination, but only to the extent that a bonus would have been earned had
the Employee continued in employment through the end of such year, as determined
in good faith by the Company’s Board of Directors or its Compensation Committee
based on the specific corporate and individual performance targets established
for such fiscal year, and only to the extent that bonuses are paid for such
fiscal year to other similarly situated employees. Health insurance benefits
with the same coverage (i.e., medical, dental, optical and/or mental health
coverage) provided to the Employee prior to the Termination and in all other
material respects comparable to those in place immediately prior to the
Termination will be provided at the Company’s expense during the Severance
Period. The Company will also continue to carry the Employee on its Directors
and Officers insurance policy for six (6) years following the Date of
Termination at the Company’s expense with respect to insurable events which
occurred during the Employee’s term as a director or officer of the Company,
with such coverage being at least comparable to that in effect immediately prior
to the Termination Date; provided, however, that (i) such terms, conditions and
exceptions will not be, in the aggregate, materially less favorable to the
Employee than those in effect on the Termination Date and (ii) if the aggregate
annual premiums for such insurance at any time during such period exceed two
hundred percent (200%) of the per annum rate of premium currently paid by the
Company for such insurance, then the Company will provide the maximum coverage
that will then be available at an annual premium equal to two hundred percent
(200%) of such rate.

(e) Termination by Reason of Death or Disability. A Termination of the
Employee’s employment by reason of death or Disability will not be deemed to be
a Termination by the Company (for or without Cause) or by the Employee (for or
without Good Reason). In the event that the Employee’s employment with the
Company Terminates as a result of the Employee’s death or Disability, the
Employee or the Employee’s estate or representative, as applicable, will receive
all accrued salary and accrued vacation as of the date of the Employee’s death
or Disability and any other benefits payable under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of death or Disability and in accordance with applicable law. In
addition, the Employee or the Employee’s estate or representative, as
applicable, will receive a bonus for the year in which the death or Disability
occurs to the extent that a bonus would have been earned had the Employee
continued in employment through the end of such year, as determined in good
faith by the Company’s Board of Directors or Compensation Committee based on the
specific corporate and individual performance targets established for such
fiscal year, and only to the extent that bonuses are paid for such fiscal year
to other similarly situated employees.

 

-4-



--------------------------------------------------------------------------------

(f) Misconduct After Termination of Employment. Notwithstanding the foregoing,
if the Employee after the termination of his employment violates or fails to
fully comply with the Employee Obligations Agreement, thereafter (i) the
Employee will not be entitled to any payments from the Company, (ii) any
insurance or other benefits that have continued will terminate immediately,
(iii) the Employee must promptly reimburse to the Company all amounts that have
been paid to the Employee pursuant to this Section 6; and (iv) if the Employee
would not, in the absence of such violation or failure to comply, have been
entitled to severance payments from the Company equal to at least six
(6) months’ base salary, the Employee must pay to the Company an amount equal to
the difference between six (6) months’ base salary and the amount of severance
pay measured by base salary reimbursed to the Company by the Employee pursuant
to clause (iii) of this sentence.

7. Employee Obligations Agreement. By signing this Agreement, the Employee
hereby agrees to execute and deliver to the Company the Employee Obligations
Agreement, and such execution and delivery will be a condition to the Employee’s
entitlement to his or her rights under this Agreement.

8. Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York without regard to the conflicts of law
principles thereof.

9. Dispute Resolution.

(a) At the option of the party initiating the claim, any dispute, controversy or
claim arising out of or relating to this Agreement may be settled by arbitration
to be held in the Hong Kong S.A.R. under the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “Arbitration Rules”) in force when a
Notice of Arbitration with respect thereto is submitted in accordance with the
Arbitration Rules. The award rendered in such an arbitration proceeding will be
final and binding and judgment on the award rendered may be entered in any court
having jurisdiction over the parties.

(b) The number of arbitrators will be three, one of whom will be appointed by
the party asserting a claim against the other party or parties, one of whom will
be appointed by the party or parties (acting together), as the case may be,
against whom a claim has been asserted, and the third of whom will be selected
by mutual agreement, if possible, within thirty days after the selection of the
second arbitrator.

(c) The language of the arbitration will be Mandarin Chinese and any foreign
language documents presented at such arbitration will be accompanied by a
Mandarin Chinese translation thereof, prepared at the expense of the party
seeking to present such document.

(d) Any award of the arbitrators (i) will be in writing, (ii) will state the
reasons upon which such award is based and (iii) may include an award of costs,
including reasonable attorneys’ fees and disbursements.

 

-5-



--------------------------------------------------------------------------------

(e) The arbitrators will have no authority to award punitive damages or any
other damages not measured by the prevailing party’s actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of this Agreement.

(f) Notwithstanding the foregoing, any party may apply to any court having
jurisdiction over the parties to obtain injunctive relief in order to maintain
the status quo until such time as an arbitration award is rendered or the
dispute, controversy or claim is otherwise resolved.

10. Notices. All notices, requests and other communications under this Agreement
must be in writing (including email and express mail or courier delivery or in
person delivery, but excluding ordinary mail delivery) and given to the address
stated below:

 

  (a) if to the Employee, to the email address or the physical address, as
applicable, that is on file with the Company from time to time, as may be
updated by the Employee;

 

  (b) if to the Company:

Changyou.com Limited

Changyou Building, Raycom Creative Industrial Park

65 Bajiao East Road, Shijingshan District

Beijing, People’s Republic of China 100043

Attention: Charles Zhang

Chairman of the Board of Directors

Email: liwei@sohu-inc.com

with a copy to:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110, U.S.A.

Attention: Timothy B. Bancroft, Esq.

Email: tbancroft@goulstonstorrs.com

or to such other email address or physical address as either party may hereafter
specify for the purpose by written notice to the other party in the manner
provided in this Section 10. All such notices, requests and other communications
will be deemed received: (i) if given by email, when transmitted to the email
address specified in this Section 10 if confirmation of receipt is received; and
(ii) if sent by express courier delivery, or delivered in person, when
delivered.

 

-6-



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Entire Agreement. This Agreement, together with the Employee Obligations
Agreement, constitutes the entire understanding between the Company and the
Employee relating to the subject matter hereof with respect to periods on and
after January 1, 2018 and supersedes and cancels all prior and contemporaneous
written and oral agreements and understandings with respect to the subject
matter of this Agreement with respect to periods on and after January 1, 2018.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof with respect to periods on and after
January 1, 2018 have been made by either party which are not set forth expressly
in this Agreement.

(b) Modification; Waiver. No provision of this Agreement may be modified, waived
or discharged unless modification, waiver or discharge is agreed to in a writing
signed by the Employee and such officer of the Company as may be specifically
authorized by its Board of Directors. No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Successors; Binding Agreement. This Agreement will be binding upon and will
inure to the benefit of the Employee, the Employee’s heirs, executors,
administrators and beneficiaries, and the Company and its successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise), subject to
the terms and conditions set forth herein.

(d) Withholding Taxes. All amounts payable to the Employee under this Agreement
will be subject to applicable withholding of income, wage and other taxes to the
extent required by applicable law.

(e) Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

(f) Language. This Agreement is written in the English language only. The
English language also will be the controlling language for all future
communications between the parties hereto concerning this Agreement.

(g) Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.

 

Employee:   Changyou.com Limited   By:   

 

     Name: Dr. Charles Zhang      Title: Chairman of the Board

 

Dewen Chen

    

 

-8-



--------------------------------------------------------------------------------

Annex 1

Certain Definitions

“Cause” means:

 

  (i) willful misconduct or gross negligence by the Employee, or any willful or
grossly negligent omission to perform any act, resulting in injury to the
Company or any subsidiaries or affiliates (including the Company’s variable
interest entities) thereof;

 

  (ii) misconduct or negligence of the Employee that results in gain or personal
enrichment of the Employee to the detriment of the Company or any subsidiaries
or affiliates (including the Company’s variable interest entities) thereof;

 

  (iii) breach of any of the Employee’s agreements with the Company, including
those set forth herein and in the Employee Obligations Agreement, and including,
but not limited to, the repeated failure to perform substantially the Employee’s
duties to the Company or any subsidiaries or affiliates (including the Company’s
variable interest entities) thereof, excessive absenteeism or dishonesty;

 

  (iv) any attempt by the Employee to assign or delegate this Agreement or any
of the rights, duties, responsibilities, privileges or obligations hereunder
without the prior consent of the Company (except in respect of any delegation by
the Employee of his employment duties hereunder to other employees of the
Company in accordance with its usual business practice);

 

  (v) the Employee’s indictment or conviction for, or confession of, a felony or
any crime involving moral turpitude under the laws of the United States or any
State thereof, or under the laws of China, or Hong Kong;

 

  (vi) declaration by a court that the Employee is insane or incompetent to
manage his business affairs;

 

  (vii) habitual drug or alcohol abuse which materially impairs the Employee’s
ability to perform his duties; or

 

  (viii) filing of any petition or other proceeding seeking to find the Employee
bankrupt or insolvent.

“Change in Control” means the occurrence of any of the following events:

 

  (i) any person (within the meaning of Section 13(d) or Section 14(d)(2) of the
Securities Exchange Act of 1934) other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company, becomes the direct or beneficial owner of securities representing fifty
percent (50%) or more of the combined voting power of the Company’s
then-outstanding securities;

 

-9-



--------------------------------------------------------------------------------

  (ii) during any period of two (2) consecutive years after the date of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Company, and all new directors (other than directors
designated by a person who has entered into an agreement with the Company to
effect a transaction described in (i), (iii), or (iv) of this definition) whose
election or nomination to the Board was approved by a vote of at least
two-thirds of the directors then in office, cease for any reason to constitute
at least a majority of the members of the Board;

 

  (iii) the effective date of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;

 

  (iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

  (v) there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

“Company” means Changyou.com Limited and, unless the context suggests to the
contrary, all of its subsidiaries and variable interest entities.

“Disability” means the Employee becomes physically or mentally impaired to an
extent which renders him or her unable to perform the essential functions of his
or her job, with or without reasonable accommodation, for a period of six
consecutive months, or an aggregate of nine months in any two year period.

“Good Reason” means the occurrence of any of the following events without the
Employee’s express written consent, provided that the Employee has given notice
to the Company of such event and the Company has not remedied the problem within
fifteen (15) days:

 

  (i) any significant change in the duties and responsibilities of the Employee
inconsistent in any material and adverse respect with the Employee’s title and
position (including status, officer positions and reporting requirements),
authority, duties or responsibilities as contemplated by Annex 2 to this
Agreement. For the purposes of this Agreement, because of the evolving nature of
the Employer’s business, the Company’s changing of Employee’s reporting
relationships and department(s) will not be considered a significant change in
duties and responsibilities;

 

-10-



--------------------------------------------------------------------------------

  (ii) any material breach by the Company of this Agreement, including without
limitation any reduction of the Employee’s base salary or the Company’s failure
to pay to the Employee any portion of the Employee’s compensation; or

 

  (iii) the failure, in the event of a Change in Control in which the Company is
not the surviving entity, of the surviving entity or the successor to the
Company’s business to assume this Agreement pursuant to its terms or to offer
the Employee employment on substantially equivalent terms to those set forth in
this Agreement.

“Termination” (and any similar, capitalized use of the term, such as
“Terminate”) means, according to the context, the termination of this Agreement
or the Employee’s ceasing to render employment services.

 

-11-



--------------------------------------------------------------------------------

Annex 2

Particular Terms of Employee’s Employment

 

Title(s):    Chief Executive Officer Reporting Requirement:    The Employee will
report to the Company’s Board of Directors. Responsibilities:    Such duties and
responsibilities as are ordinarily associated with the Employee’s title(s) in a
United States publicly-traded corporation and such other duties as may be
specified by the Company’s Board of Directors from time to time. Job Location:
   The Employee’s duties will be rendered at the Company’s headquarters located
in Beijing, China, or at such other place or places and at such times as the
needs of the Company may from time-to-time dictate. Base Salary:    RMB
4,000,000 per year, as adjusted by the Board of Directors from time to time.

# of Weeks of Paid Vacation per Year: 3 (three)

Other Benefits:

 

-12-



--------------------------------------------------------------------------------

Annex 3

EXECUTIVE EMPLOYEE NON-COMPETITION, NON-SOLICITATION,

CONFIDENTIAL INFORMATION AND WORK PRODUCT AGREEMENT

In consideration of my employment and the compensation paid to me by
Changyou.com Limited, a Cayman Island company, or a subsidiary or variable
interest entity thereof (Changyou.com Limited or any such subsidiary or variable
interest entity referred to herein individually and collectively as “Changyou”),
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, I agree as follows:

1. Non-Competition. During the term of my employment agreement with Changyou.com
Limited and continuing after the termination of such employment agreement for
the longer of (i) one year after the termination of such employment agreement
for any reason and (ii) such period of time as Changyou is paying to me any
severance benefits (the “Noncompete Period”), I will not, on my own behalf, or
as owner, manager, stockholder (other than as stockholder of less than 2% of the
outstanding stock of a company that is publicly traded or listed on a stock
exchange), consultant, director, officer or employee of or in any other manner
connected with any business entity, participate or be involved in any Competitor
without the prior written authorization of Changyou. “Competitor” means any
business of the type and character of business in which Changyou engages or
proposes to engage and may include, without limitation, an individual, company,
enterprise, partnership enterprise, government office, committee, social
organization or other organization that, in any event, produces, distributes or
provides the same or substantially similar kind of product or service as
Changyou. On the date of this Employee Non-competition, Non-solicitation,
Confidential Information and Work Product Agreement (this “Agreement”),
“Competitors” of Changyou include all competitors listed in Changyou’s annual
reports on Form 20-F filed from time to time with the U.S. Securities and
Exchange Commission.

2. Nonsolicitation. During the Noncompete Period, I will not, either for my own
account or for the account of any other person: (i) solicit, induce, attempt to
hire, or hire any employee or contractor of Changyou or any other person who may
have been employed or engaged by Changyou during the term of my employment with
Changyou unless that person has not worked with Changyou within the six months
following my last day of employment with Changyou; (ii) solicit business or
relationship in competition with Changyou from any of Changyou’s customers,
suppliers or partners or any other entity with which Changyou does business;
(iii) assist in such hiring or solicitation by any other person or business
entity or encourage any such employee to terminate his or her employment with
Changyou; or (iv) encourage any such customer, supplier or partner or any other
entity to terminate its relationship with Changyou.

3. Confidential Information.

(a) While employed by Changyou and indefinitely thereafter, I will not, directly
or indirectly, use any Confidential Information (as hereinafter defined) other
than pursuant to my employment by and for the benefit of Changyou, or disclose
any such Confidential Information to anyone outside of Changyou or to anyone
within Changyou who has not been authorized to receive such information, except
as directed in writing by an authorized representative of Changyou.

 

-13-



--------------------------------------------------------------------------------

(b) “Confidential Information” means all trade secrets, proprietary information,
and other data and information, in any form, belonging to Changyou or any of
their respective clients, customers, consultants, licensees or affiliates that
is held in confidence by Changyou. Confidential Information includes, but is not
limited to computer software, the structure of Changyou’s online game
development platform, business plans and arrangements, customer lists, marketing
materials, financial information, research, and any other information identified
or treated as confidential by Changyou or any of their respective clients,
customer, consultants, licensees or affiliates. Notwithstanding the foregoing,
Confidential Information does not include information which Changyou has
voluntarily disclosed to the public without restriction, or which is otherwise
known to the public at large.

4. Rights in Work Product.

(a) I agree that all Work Product (as hereinafter defined) will be the sole
property of Changyou. I agree that all Work Product that constitutes original
works of authorship protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act and, therefore, the property
of Changyou. I agree to waive, and hereby waive and irrevocably and exclusively
assign to Changyou, all right, title and interest I may have in or to any other
Work Product and, to the extent that such rights may not be waived or assigned,
I agree not to assert such rights against Changyou or its licensees (and
sublicensees), successors or assigns.

(b) I agree to promptly disclose all Work Product to the appropriate individuals
in Changyou as such Work Product is created in accordance with the requirements
of my job and as directed by Changyou.

(c) “Work Product” means any and all inventions, improvements, developments,
concepts, ideas, expressions, processes, prototypes, plans, drawings, designs,
models, formulations, specifications, methods, techniques, shop-practices,
discoveries, innovations, creations, technologies, formulas, algorithms, data,
computer databases, reports, laboratory notebooks, papers, writings,
photographs, source and object codes, software programs, other works of
authorship, and know-how and show-how, or parts thereof conceived, developed, or
otherwise made by me alone or jointly with others (i) during the period of my
employment with Changyou or (ii) during the six month period next succeeding the
termination of my employment with Changyou if the same in any way relates to the
present or proposed products, programs or services of Changyou or to tasks
assigned to me during the course of my employment, whether or not patentable or
subject to copyright or trademark protection, whether or not reduced to tangible
form or reduced to practice, whether or not made during my regular working
hours, and whether or not made on Changyou premises.

5. Employee’s Prior Obligations. I hereby certify I have no continuing
obligation to any previous employer or other person or entity which requires me
not to disclose any information to Changyou.

 

-14-



--------------------------------------------------------------------------------

6. Employee’s Obligation to Cooperate. At any time during my employment with
Changyou and thereafter upon the request of Changyou, I will execute all
documents and perform all lawful acts that Changyou considers necessary or
advisable to secure its rights hereunder and to carry out the intent of this
Agreement. Without limiting the generality of the foregoing, I agree to render
to Changyou or its nominee all reasonable assistance as may be required:

 

  (a) In the prosecution or applications for letters patent, foreign and
domestic, or re-issues, extensions and continuations thereof;

 

  (b) In the prosecution or defense of interferences which may be declared
involving any of said applications or patents;

 

  (c) In any administrative proceeding or litigation in which Changyou may be
involved relating to any Work Product; and

 

  (d) In the execution of documents and the taking of all other lawful acts
which Changyou considers necessary or advisable in creating and protecting its
copyright, patent, trademark, trade secret and other proprietary rights in any
Work Product.

The reasonable out-of-pocket expenses incurred by me in rendering such
assistance at the request of Changyou will be reimbursed by Changyou. If I am no
longer an employee of Changyou at the time I render such assistance, Changyou
will pay me a reasonable fee for my time.

7. Termination; Return of Changyou Property. Upon the termination of my
employment with Changyou for any reason, or at any time upon Changyou’s request,
I will return to Changyou all Work Product and Confidential Information and
notes, memoranda, records, customer lists, proposals, business plans and other
documents, computer software, materials, tools, equipment and other property in
my possession or under my control, relating to any work done for Changyou, or
otherwise belonging to Changyou, it being acknowledged that all such items are
the sole property of Changyou. Further, before obtaining my final paycheck, I
agree to sign a certificate stating the following:

“Termination Certificate

This is to certify that I do not have in my possession or custody, nor have I
failed to return, any Work Product (as defined in the Employee Non-competition,
Non-solicitation, Confidential Information and Work Product Agreement between
Changyou.com Limited (“Changyou”) and me) or any notes, memoranda, records,
customer lists, proposals, business plans or other documents or any computer
software, materials, tools, equipment or other property (or copies of any of the
foregoing) belonging to Changyou.”

8. General Provisions.

(a) This Agreement contains the entire agreement between me and Changyou with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings related to the subject matter
hereof,

 

-15-



--------------------------------------------------------------------------------

whether written or oral; provided however, that this Agreement will not
supersede the Employee Obligations Agreement between Changyou and me in effect
prior to the date hereof (the “Prior Employee Obligations Agreement”), which
will continue in full force and effect with respect to, or arising in connection
with, all matters within the subject matter thereof through the date immediately
prior to the date hereof; provided further, however, that in the event of a
conflict between any provision of this Agreement and any provision of the Prior
Employee Obligations Agreement, the provision of this Agreement will prevail.
This Agreement may not be modified except by a written agreement signed by
Changyou and me.

(b) This Agreement will be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of law principles
thereof. At the option of the party initiating the claim, any dispute,
controversy or claim arising out of or relating to this Agreement may be settled
by arbitration to be held in the Hong Kong S.A.R. under the Hong Kong
International Arbitration Centre Administered Arbitration Rules (the
“Arbitration Rules”) in force when a Notice of Arbitration with respect thereto
is submitted in accordance with the Arbitration Rule. The award rendered in such
an arbitration proceeding will be final and binding and judgment on the award
rendered may be entered in any court having jurisdiction over the parties. The
number of arbitrators will be three, one of whom will be appointed by the party
asserting a claim against the other party or parties, one of whom will be
appointed by the party or parties (acting together), as the case may be, against
whom a claim has been asserted, and the third of whom will be selected by mutual
agreement, if possible, within thirty days after the selection of the second
arbitrator. The language of the arbitration will be Mandarin Chinese and any
foreign language documents presented at such arbitration will be accompanied by
a Mandarin Chinese translation thereof, prepared at the expense of the party
seeking to present such document. Any award of the arbitrators (i) will be in
writing, (ii) will state the reasons upon which such award is based and
(iii) may include an award of costs, including reasonable attorneys’ fees and
disbursements. The arbitrators will have no authority to award punitive damages
or any other damages not measured by the prevailing party’s actual damages, and
may not, in any event, make any ruling, finding or award that does not conform
to the terms and conditions of this Agreement. Notwithstanding the foregoing,
any party may apply to any court having jurisdiction over the parties to obtain
injunctive relief in order to maintain the status quo until such time as an
arbitration award may be rendered or the dispute, controversy or claim may be
otherwise resolved.

(c) In the event that any provision of this Agreement is determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time, over too large a geographic area, or over too great a
range of activities, it will be interpreted to extend only over the maximum
period of time, geographic area or range of activities as to which it may be
enforceable.

(d) If, after application of paragraph (c) above, any provision of this
Agreement will be determined to be invalid, illegal or otherwise unenforceable
by any court of competent jurisdiction, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected
thereby. Any invalid, illegal or unenforceable provision of this Agreement will
be severed, and after any such severance, all other provisions hereof will
remain in full force and effect.

 

-16-



--------------------------------------------------------------------------------

(e) Changyou and I agree that either of us may waive or fail to enforce
violations of any part of this Agreement without waiving the right in the future
to insist on strict compliance with all or parts of this Agreement.

(f) My obligations under this Agreement will survive the termination of my
employment with Changyou regardless of the manner of or reasons for such
termination, and regardless of whether such termination constitutes a breach of
any other agreement I may have with Changyou. My obligations under this
Agreement will be binding upon my heirs, executors and administrators, and the
provisions of this Agreement will inure to the benefit of the successors and
assigns of Changyou.

(g) I agree and acknowledge that the rights and obligations set forth in this
Agreement are of a unique and special nature and necessary to ensure the
preservation, protection and continuity of Changyou’s business, employees,
Confidential Information, and intellectual property rights. Accordingly,
Changyou is without an adequate legal remedy in the event of my violation of any
of the covenants set forth in this Agreement. I agree, therefore, that, in
addition to all other rights and remedies, at law or in equity or otherwise,
that may be available to Changyou, each of the covenants made by me under this
Agreement will be enforceable by injunction, specific performance or other
equitable relief, without any requirement that Changyou post a bond or that
Changyou prove any damages.

[Signature page follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned employee and Changyou have executed this
Executive Employee Non-competition, Non-solicitation, Confidential Information
and Work Product Agreement effective as of January 1, 2018.

 

Employee:   Changyou.com Limited     By:   

 

Dewen Chen      Name: Dr. Charles Zhang      Title: Chairman of the Board

 

-18-